Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims: 
Claim 1 line 11, “processing circuitry configured to” has been changed to -- a processing circuitry configured to --
Claim 5 line 6, “image a mounting position” has been changed to -- image the mounting position --

Reasons for Allowance
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 6 of the response filed on  10 August 2021 reviewed carefully and the amendments to the claims 1-6 dated on 10 August 2021 would overcome drawing objections and the claim rejections based on 35 USC §112 and 35 USC §103. The prior arts taken either singularly or in combination fails to anticipate the limitations of the independent claim 1 in such a manner that the rejections under 35 U.S.C. 102 or 103 would be improper.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
A component mounting machine comprising a mounting base provided in a main body and movable at least in a horizontal direction; a mounting/demounting tool detachably mounted on the mounting base, configured to hold a component and a tool moving mechanism including a first motor configured to move in the up-down direction; a mounting base moving mechanism including a second motor configured to move the mounting base at least in the horizontal direction; and a processing circuitry configured to perform a tool exchange process; after the tool exchange process, perform a seating improvement process by controlling the mounting base moving mechanism to move the mounting base in a first moving operation to apply a force in at least the horizontal direction, and after the seating improvement process, perform a mounting process to mount the component by controlling the mounting base moving mechanism and the tool moving mechanism to move the mounting/demounting tool in a second moving operation different from the first moving operation.

Prior art of record Hosaka (WO 2014069016) teaches a nozzle management device for managing suction nozzles used for holding an electrical component in a component mounting device; a nozzle accommodating device, and a nozzle moving device for moving the suction nozzles placed on each of the plurality of pallets; the nozzle accommodation device moves nozzle moving device and placed on a nozzle tray or can be moved to another location within the pallet or a different pallet. However, Hosaka fails to teach a first moving operating to apply force to the mounting base to perform a seating improvement process and perform a mounting process to mount component in a second moving operation different from the first moving operation. 

Prior art of record Shimizu (JP 2012156413) teaches a component mounter push-up pot storage station for storing a push-up pot for replacement, and pot holding parts are configured to automatically hold the push-up pot, and when the push-up pot is automatically replaced, a controller removes the push-up pot and places on the storage station. However, Shimizu does not teach performing a seating improvement process after the tool exchange process by controlling the mounting base in a first moving operation.  

Prior art of record Masahiko (JP 2009117780) teaches a method and apparatus of component mounter including a mounting head, an image processing part which inspects the posture of the absorbed electronic part and to determine the part is good to mount by the inspection of the image; and an excitation device applies vibration oscillation to the mounting head. However, Masahiko fails to teach a first moving operating to apply force to the mounting base or to perform a mounting process to mount component in a second moving operation different from the first moving operation. 

Prior art of record Case (US 6610991) teaches an electronics assembly apparatus, and imaging system which includes a linescan sensor to measures the height of an object on a component as well as to view the object features from a plurality of view angles. However, Case is silent on a first moving operating to apply force to the mounting base or perform a mounting process to mount component in a second moving operation different from the first moving operation. 
Therefore, claim 1 is allowed and claims 2-6 are allowed as they inherit all the limitations of claim 1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729